Judge Holcomb in his dissent has aptly and wisely pointed out, "Appellant was convicted only of a misdemeanor, third degree assault. Of this he was undoubtedly guilty under his own testimony."
In this, I heartily agree, and where it appears, as here, that the convicted person is complaining of a conviction justified by his own testimony, it seems to me that no ordinary error which may be disclosed by the record would warrant this court in disturbing the conviction. *Page 433 
The only possible error which I see in the case is that which is denominated "misconduct of counsel." Assuming that the prosecutor was guilty of misconduct, still, under this record, the appellant is entitled to no relief.
No court should, or could logically, reverse a conviction based upon the accused's own testimony simply because there may have been misconduct on the part of the prosecutor. Under such circumstances, we must assume that the jury followed the testimony of the accused which established his guilt, and therefore he could not have been prejudiced by the misconduct.
I also dissent.